Citation Nr: 9917724	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to 
September 1945 and from February 1946 to November 1947.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for the cause of 
death.

In February 1998, the Board remanded this matter for further 
development.  Specifically, the Board requested that the RO 
obtain any VA medical records pertinent to the veteran's 
hospitalization for treatment related to pneumonia and large 
cell lung cancer.  The Board is satisfied that the RO 
complied with the Remand directives and that no further 
development is warranted in this case.


FINDING OF FACT

Medical evidence of a nexus between the veteran's period of 
military service and his cause of death has not been 
submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the record reveals that the veteran died in 
January 17, 1997 of respiratory failure due to pneumonia, 
sepsis as reflected on the death certificate.  It was noted 
that other significant conditions included lung cancer, large 
cell.  At the time of the veteran's death, he was an 
inpatient at the VA Medical Center in Albuquerque, New 
Mexico.  

During the veteran's lifetime, service connection was in 
effect for an anxiety reaction, rated as 50 percent 
disabling; a shell fragment wound to the left forearm with 
retained foreign bodies, rated as 10 percent disabling; a 
shell fragment wound to the right chest with a retained 
foreign body, rated as 10 percent disabling; a shell fragment 
wound above the left clavicle with retained foreign bodies, 
rated as 10 percent disabling; malaria, rated as 
noncompensable, residuals of a gunshot wound to the pleural 
cavity, rated as noncompensable; a duodenal ulcer, rated as 
noncompensable; and scars on the right thigh, right calf, and 
upper left arm, all rated as noncompensable.  The combined 
rating of 60 percent had been in effect since July 26, 1973.

The veteran's service medical records include hospital and 
clinical records related to multiple gunshot wounds.  In a 
progress note dated in 1944, the examiner noted the veteran's 
multiple shrapnel wounds penetrating the right leg, left arm, 
and left chest.  The incident appeared to have occurred in 
November 1944.  Noted was subcutaneous emphysema of the left 
side of the chest scapula to the flank.  A past history of 
pneumonia was noted.  In pertinent part, the examiner noted a 
penetrating wound to the chest, healed at the 9th rib; clear 
lungs; and normal heart.  In a November 1944 entry, re-
examination of the chest revealed no evidence of 
pneumothorax.  Also noted was that the foreign body indicated 
in the previous film had moved nearer to the left apex as the 
lung expanded.  

In a clinical record date in April 1945, the examiner 
rendered a diagnosis of pleurisy, right side, severe with 
cause undetermined.  In abbreviated clinical records dated 
also dated in April 1945 associated with the diagnosis of 
pleurisy, the examiner noted complaints of dry cough and pain 
in the upper chest and precordial region.  In a May 1945 
clinical record, the examiner noted the presence of a foreign 
body, retained, shrapnel one-half centimeter in the left 
upper chest as a result of enemy action in November 1944.  
Also dated in May 1945 is a statement from the American Red 
Cross that reveals the veteran's gunshot wound and subsequent 
hospitalizations.  

In an x-ray dated in August 1945, the examiner noted a small 
circular metallic foreign body overlying the region of the 
second left posterior rib and clear lungs.  In an x-ray 
report dated in May 1946, the examiner noted that the 
metallic foreign body previously described as lying in the 
left apex was within the left lung, but that otherwise, the 
lung appeared normal.  A December 1946 x-ray report reveals 
an irregular dense metallic appearing opacity in the upper 
left chest above the left clavicle at the junction of the 
middle and medial thirds.  This did not appear to be within 
the lung tissues.  There was another metallic appearing 
opacity just distal to the 11th rib scapular line on the 
right side.  A thickening of the left cupola was present; 
otherwise, the lungs were noted to be clear.  The heart, 
diaphragm, and pleura appeared normal.  

The service medical records also include a hospital record 
dated in February 1947 for gastrointestinal tract problems 
manifested by abdominal pains and vomiting.  Noted in the 
veteran's medical history a modest drinking and daily 
cigarette smoking.  The examiner noted residual scars on the 
left chest due to war injuries, clear lungs, and no heart 
abnormalities.  Some tenderness in the upper left quadrant on 
palpation of the spleen was reported.  Malaria was also 
diagnosed at that time.  

Upon VA examination in August 1948, the examiner noted the 
veteran's history of malaria and residual scars from gunshot 
wounds to the left upper chest, left arm and right leg, and 
an onset of stomach disorders.  Also noted was complaints of 
pain in the left chest down into the stomach and fatigue.  
Findings from an x-ray report include no evidence of 
pathological pulmonary or cardiac changes.  Small shrapnel 
particles projected in the left apical field were noted.  
Incidental findings noted include small shrapnel particles 
projected at the right 11th rib in mid clavicular line.  An 
orthopedic examination also conducted in August 1948 
discloses scars due to shrapnel wounds right chest 
posteriorly, left chest, left arm and forearm, right thigh 
and leg with residuals.  

A report from VA examination dated in November 1965 reveals a 
diagnosis of residual scars from multiple grenade fragment 
and gunshot wounds to the right leg, left hand and forearm, 
upper back and left chest.  A contemporaneous x-ray study 
reveals normal heart and great vessels, clear lungs except 
for some small hilar calcifications and some metallic 
fragments on the right side below the 11th rib.  

Results from an October 1973 chest x-ray reveal a linear 
oblique density in each base and an 0.5 centimeter metallic 
density in the left apex as previously noted.  The impression 
rendered was old linear pleuritic or fibrotic residuals in 
each base; small density in left apex; no evidence of 
pulmonary disease; and the heart was normal in size.

VA outpatient records and progress notes for the period 
extending from 1984 to 1997 overall disclose chronic alcohol 
abuse and resulting illnesses.  For example, a hospital 
summary dated in August 1985 reveals that the veteran 
complained of epigastric pain.  Diagnoses of acute gastritis, 
chronic ethanolism, and questionable acute renal failure, 
renal insufficiency, rule-out myocardial infarction were 
rendered.  A hospital discharge summary dated in June 1986 
disclose a diagnosis of right inguinal hernia.  In the 
veteran's past medical history, he reported smoking tobacco 
one pack per day for 40 years.  Records dated in 1987 
disclose a history of hypertension and anxiety.  Also noted 
is that the veteran received Social Security Disability 
insurance.  In 1988, the veteran was admitted to the hospital 
for heavy alcohol use.  In an undated clinical record close 
to that time, the veteran reported a 40-pack year history of 
tobacco use and a long hospital of alcohol use.  Outpatient 
records dated in 1991 reveal that the veteran underwent open 
heart surgery.  Also noted was a history of anxiety and 
coronary artery disease, then stable.  

Records of the veteran's terminal hospitalization in January 
1997 reflect that he was admitted with chest pain and dyspnea 
with a cough.  It was noted that he had had a diagnosis of 
lung cancer, with overwhelming sepsis and pneumonia.  He died 
on January 17, 1997; no autopsy was performed.    

II. Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
certain forms of cancer, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312 (1998).  

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, one that is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To establish a 
well grounded claim for service connection, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter, referred to as the "Court") requires evidence 
of a medical diagnosis of a current disability; medical, or 
lay evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board has determined that the appellant in 
this case has failed to establish a well grounded claim for 
lack of competent evidence to support an etiological 
relationship between the veteran's period of service and the 
respiratory failure due to pneumonia, sepsis from which he 
died.  Overall, there is no competent evidence of record to 
relate the veteran's cause of death to his military service 
or any incident related therein.

As stated above, the death certificate reflects that the 
veteran died of the respiratory failure due to pneumonia, 
sepsis.  The death summary dated on January 17, 1997 
describes terminal events as sepsis pneumonia and lung 
cancer, with hypotension secondary to sepsis.  The Board 
wishes to point out that there are no records to substantiate 
that the veteran was treated for any relevant disease or 
injury during his period of service.  The veteran's service 
medical records are silent for any pertinent findings, 
complaints, or notations.  Essentially, medical records 
related to the veteran's period of service pertain to 
treatment for multiple gunshot wounds that affected the leg, 
arm, and left chest.  The Board recognizes that indicated in 
the service records is a past history of pneumonia, but 
nothing further related to pneumonia is noted during service.  
Additionally, in clinical records dated in February 1947, 
shortly before discharge, the examiner noted the veteran's 
war injuries and reported clear lungs and no abnormalities of 
the heart.  

After service, in August 1948, the veteran underwent a VA 
examination in which the examiner noted complaints of chest 
pain in addition to other unrelated problems.  However, 
objective findings revealed no evidence of pathological 
pulmonary or cardiac disorders.  Thus, the record does not 
substantiate objective findings pertinent to the veteran's 
cause of death neither in service nor within the presumptive 
period following service.

Moreover, there are no clinical data of record from 1948 
until 1965, eighteen years after discharge from the veteran's 
second period of service.  At that time, other than evidence 
of residual scars and metallic fragments, the examiner noted 
normal heart and clear lungs. Thereafter, the results from a 
1973 chest x-ray revealed a normal heart and no evidence of 
active pulmonary disease.  Overall, outpatient records for 
treatment extending from 1984 to 1997 relate to problems of 
chronic alcohol abuse.  The Board notes that often included 
in the recitations of the veteran's medical history is his 
longstanding and heavy use of tobacco.

The Board recognizes the appellant's contentions that the 
shell fragment wounds her husband sustained during combat in 
World War II were a cause or at least a contributing factor 
to the respiratory failure which caused his death.  For 
purposes of determining whether a claim is well grounded, the 
claimant's assertions are presumed to be true unless they are 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The Board sympathizes with the appellant's loss; 
however, she has submitted no medical evidence supporting her 
contentions of a causal relationship between the veteran's 
cause of death and his period of service.  There is no 
question that the veteran experienced multiple shrapnel 
fragment wounds on his chest, left forearm, left clavicle, 
and pleural cavity.  However, that fact alone is insufficient 
to establish a nexus between service and the veteran's cause 
of death.  

Furthermore, the appellant's statements do not equate with 
competent medical opinions necessary to establish a plausible 
claim.  Overall, the appellant has not presented competent 
evidence to substantiate her contentions that the residuals 
of shell fragment wounds associated with the veteran's period 
of active service, in fact, created the health problems of 
which the veteran died or that such wounds contributed to the 
veteran's cause death.  There is also no evidence showing 
that his service-connected disabilities were of such severity 
so as to cause debilitation which would have rendered him 
incapable of resisting death.  The terminal hospitalization 
records do not reflect that any service-connected disability 
was a factor in his death.  

Additionally, there is no evidence of record to support that 
the appellant is qualified to render a medical opinion 
competent.  The Board wishes to point out that the type of 
evidence needed to satisfy the burden of establishing a well 
grounded claim depends on the very nature of the issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As in this 
case, where the determinative issue involves medical 
diagnoses and/or medical etiology, the appellant must 
establish a medical nexus between the veteran's death and his 
period of service, and as such, must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  Thus, 
although the Board does not doubt the sincerity of the 
appellant's contentions, such statements, in and of 
themselves, are not competent evidence so as to establish a 
medical nexus between the veteran's death and his period of 
service.  

The Board notes that the evidence overall does not 
demonstrate that a diagnosis of lung cancer was made during 
service or within one year following the veteran's separation 
from service, and it is not otherwise contended.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Thus, in this respect as well, the appellant has 
failed to put forth evidence of a medical nexus between the 
veteran's cause of death and his period of active service.

Based on the foregoing analyses and bases, the Board must 
deny the appellant's service connection claim for failure to 
establish a medical nexus between the veteran's period of 
service and his cause of death.  Overall, the appellant has 
not submitted competent evidence so as to establish a well 
grounded claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

